Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16591235, filed 10/02/2019 claims benefit as follows:

    PNG
    media_image1.png
    56
    400
    media_image1.png
    Greyscale
.
Information Disclosure Statement
No IDS is present in the instant application.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Li, N. et al . (“the Li article”, Li, N. et al.  J. Mater. Chem. C. 2015, 3, 11458).
chiral compound (BINOP) and a luminogen capable of circularly polarized luminescence:

    PNG
    media_image2.png
    208
    348
    media_image2.png
    Greyscale
.  Further, the Li article teaches complexes with copper and various additional metals including: 

    PNG
    media_image3.png
    300
    338
    media_image3.png
    Greyscale
.
Further, the addition of copper leads to self-assembly (col. 1, 11461).  The composition can be a combination of the BINOL compound and the BINOL copper complex, or the copper ion and the BINOL or any combination of complex metal and solvent.  Still further, the composition could contain different metals as disclosed in the figure.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190177613 (“the ‘613 publication”, filed 12-8-2017).
The ‘612 publication teaches chiral fluorescent nanocomposites that are chiral, have a benzoquinone present and gold present:

    PNG
    media_image4.png
    247
    336
    media_image4.png
    Greyscale
.
For example, the ‘612 publication teaches:
ABSTRACT:
The present invention relates to a method for forming a nanocomposite having a core-shell structure, the method comprising the steps of: forming a core comprising a first fluorophore capable of aggregation induced emission, and depositing a second fluorophore capable of aggregation caused quenching onto the surface of the core to form a shell at least partially surrounding the core. The present invention also relates to a nanocomposite obtained by said method, and a method of altering the fluorescence of said nanocomposite. The nanocomposite may exhibit dual emission colours and opposite aggregation fluorescent behaviours.



Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the article to Li N. et al . (“the Li article”, Li, N. et al.  J. Mater. Chem. C. 2015, 3, 11458) in view of the article to Liang, J et al. (“the Liang article”, J. Chem. Mater. Chem. C, 2014, 2, 2243).
The Li article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The Li article fails to teach gold and instead teaches copper complexes.
In a similar field of endeavor, the Liang article teaches gold complexes and aggregation induced emission.
It would have been prima facie obvious to substitute gold of Liang for the copper in the Li article because “[g]old exhibits the maximum relativistic effect with respect to its neighbors in 

Claim Rejection – 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2, 16, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 and 15 and 19 draws the enantiomer, however, claim 1 and 15 and 18 claims the enantiomer.  There is only one enantiomer and therefore claim 2 and 16 and 19 are not further limited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  If Applicant wants to claim the enantiomer then the claim should recite:  “wherein the compound is the enantiomer comprising the structure: [draw structure].” not “wherein the enantiomer comprises”.
Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite an “aggregation-caused quenching luminogen” and an “aggregation-induced emission luminogen”.  These terms are defined in the specification as “the phenomenon” of compounds having fluorophores.  However, there is no structure such that one can determine what structures would or would not be able to exhibit this phenomenon.   This rejection could be overcome by amending to a list of compounds.  Notice that claim 7 is not rejected under this statute.

Claim Objection
Claim 4 is objected to because of the following informalities:  The claim recites:  “comprising using at least one of…”.  The claim would be clearer and remove the “, comprising using language” with the following “, the method comprising at least one of…”  Appropriate correction is required.
Claims 7-8, 10, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusions
	Claims 1 and 3 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622